DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed May 18, 2022.  Applicant’s amendment amended claims 1, 4, 5, 6, 8, 11-15, 18-20 and canceled claims 3, 10 and 17.  Currently Claims 1,2, 4-9, 11-16 and 18-20 are pending.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title is maintained.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103() rejection of claims 1-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
Applicant’s arguments, see Pages 12, 13, filed May 18, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1,2, 4-9, 11-16 and 18-20 has been withdrawn. 

Applicant’s arguments, see Page 17, filed May 18, 2022, with respect to the rejection(s) of claim(s) 1,2, 4-9, 11-16 and 18-20 under 35 U.S.C. 103(a) (Gupta, Leidner et al., Copeland) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark et al., U.S. Patent Publication No. 20150106378 in view of Gidney, U.S. Patent No. 8781815 and further in view of Gupta, U.S. Patent Publication No. 20200226510.

It is noted that identifying non-standard contract clauses (provisions, etc.), including the utilization of natural language processing and/or machine learning to identify non-standard contract clauses, is old and very well-known.  Support for this old and well-known fact can be found in at least the following references: Gidney, U.S. Patent No. 9268768, Gidney, U.S. Patent Publication No. 20150161102; Hicks, Non-Standard Contract Clauses Can You Afford to Ignore Them (2018), Feng et al. US Patent Publication No. 20210200962 (train machine learning model to identify/flag/detect non-standard word in documents).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automatic Contract Risk Assessment Based Identified Non-Standard Contract Clauses Using Machine Learning OR Automatic Contract Risk Assessment Based on Sentence Level Risk Criterion Using Machine Learning



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., U.S. Patent Publication No. 20150106378 in view of Gidney, U.S. Patent No. 8781815 and further in view of Gupta, U.S. Patent Publication No. 20200226510.

Regarding Claims 1, 8 and 15, Clark et al. discloses a system (Figure 1; Paragraphs 63-67) and computer implemented method comprising:
Training a machine learning model to perform natural language processing to classify one or more portions of contractual documents as standard (norm, common, boilerplate, templated, etc.) or non-standard (non-normative, unusual, etc.) contractual clauses using training data (Paragraphs48, 51; Figure 14; Claim 2);
Mapping using one or more processors one or more sentences in a first contractual document to one or more risk categories associated with a type of risk posed by the first contractual document, the risk relating to a part of the first contractual document (Paragraphs 9, 44, 45, 47, 48; Figure 11, Element 1130; Figure 13, Element 1310);
Identifying using the one or more processors risk associated language of the one or more sentences/clauses/portions based on the risk categories (Paragraphs 45, 47, 48; Figures 11, 13) comprising identifying non-standard contractual clause in the first document using the trained ML model based on determining that the non-standard contractual clause comprises language that is not standard for a contractual document (Paragraphs 7, 9, 11, 37, 45, 47);
	Generating using the one or more processors a first risk assessment based on one or more risk criterion (Paragraphs 44; Figure 11); and
Delivering the first risk assessment (intended use - for presentation to a user interface; Figures 11, 13; Paragraphs 30, 44, 47).

While using natural language processing to analysis contractual documents (e.g. to identify non-standard/standard contract clauses) is old and very well known (see discussion above) Clark et al. does not recite the phrase natural language processing.

Gidney, from the same field of endeavor of contract analysis, discloses a system and method comprising performing natural language processing to classify one or more portions of contractual documents as standard (common, boilerplate, templated, etc.) or non-standard contractual clauses (Column 1, Lines 6-8; Column 4, Lines 12-24; Figure 3);

It would have been obvious to one skilled in the art that the system and method as disclosed by Clark et al. would have benefited from utilizing well-known natural language processing to classify portions of contractual documents as standard or non-standard in view of the disclosure of Gidney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Clark et al. does not disclose a risk criterion document as claimed.

Gupta, from the same field of endeavor of contract analysis, discloses a computer implemented method and system (processor, memory, etc.; Figure 1; Paragraphs 17, 33) comprising:
Classifying one or more portions of contractual documents as standard or non-standard (Figure 3);
Mapping (matching) one or more clauses (contract wording typically in the form of sentences) in a first contractual document to one or more risk categories (e.g. clause categories) associated with a type of risk posed by the first contractual document, the one or more risk categories relating to a risk to a party of the first contractual document (Figure 2; Figure 4, Element 404; Paragraphs 21, 27, 30, 35, 40), via a risk assessment ‘engine’ using one or more computer processors;
Identifying risk associated language (text, standard clauses, etc.) of the one or more clauses based on the one or more risk categories (Figures 2, 3; Figure 1, Elements 200, 300; Paragraphs 18, 21, 22, 27, 36, 43, 44), via a classification ‘engine’ using one or more computer processors;
Mapping the risk associated language of the one or more clauses to one or more risk criterion of a risk criterion document (e.g. clause library – Figure 1, Element 106; Figures 3, 4; Paragraphs 23-24, 2, 37, 43, 447), via a risk assessment ‘engine’ using one or more computer processors;
Generating a first risk assessment based on the one or more risk criterion of the risk criterion document (Figures 3, 4; Paragraphs 30, 35, 36, 43-46), via the risk assessment ‘engine’ using one or more computer processors.
Delivering the risk assessment for presentation to a user interface (Paragraph 19; Figure 1, Element 110)

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Clark et al. and Gidney with its ability to identify risk associated with non-standard contractual clauses would have benefited from utilizing a risk criterion document in view of the disclosure of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2, 9 and 16, Clark et al. does not disclose a risk criterion document as claimed.

Gupta, from the same field of endeavor of contract analysis, discloses a system and method wherein the one or more risk categories are based on the risk criterion document (e.g. clause library; Figure 1, Element 106; Figure 2, Element 200; Figure 3, Element 300; Paragraphs 21, 22, 24, 43).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brestoff, U.S. Patent no. 9754206 discloses a system and method for contract risk analysis, using trained machine/deep learning model and Wodetzki et al., U.S. Patent Publication No. 20180268506 discloses contract risk analysis using machine learning. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623